Nationwide Life Insurance Company: ·Nationwide Variable Account Prospectus supplement dated August 13, 2009 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective July 2, 2009, these investment options have changed their names as indicated below: OLD NAME NEW NAME Janus Equity Funds – Janus Fund Janus Fund: Class J Shares Janus Equity Funds – Janus Twenty Fund Janus Twenty Fund: Class J Shares Janus Equity Funds – Janus Worldwide Fund Janus Worldwide Fund: Class J Shares
